Citation Nr: 0802928	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  06-36 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from January 1969 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2006, a 
statement of the case was issued in September 2006, and a 
substantive appeal was received in October 2006.

This matter was previously before the Board in September 
2007, when it was remanded to provide the veteran with a 
videoconference hearing at the veteran's request.  The 
veteran testified at a videoconference hearing in December 
2007; a transcript of this hearing is of record.

The Board notes that the veteran originally advanced this 
appeal for entitlement to service connection for hypertension 
to include as secondary to PTSD and/or as secondary to 
diabetes mellitus.  To the extent that the veteran contended 
that his hypertension was caused or aggravated by his 
diabetes mellitus, the veteran's representative expressly 
withdrew that element of this appeal at the beginning of the 
veteran's videoconference hearing testimony.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he currently suffers from 
hypertension as a result of his service-connected PTSD.

Here the veteran's claim turns on the question of whether 
there is competent medical evidence establishing a nexus 
between the veteran's service-connected PTSD and his current 
hypertension; however, there is a significant lack of clarity 
in the record.  It is not clear that several pieces of 
important information were known to or contemplated by Dr. 
W.B., the author of the pertinent November 2005 VA 
examination report.  This doctor's November 2005 report is 
the only VA examination report addressing the question of 
whether there is a link between the veteran's PTSD and his 
hypertension.

Preliminarily, the Board notes that it is unable to confirm 
that the claims folder was made available to, or was reviewed 
by, the Dr. W.B. who authored the November 2005 VA 
examination report concerning the relationship between the 
veteran's PTSD and his hypertension.  For the sake of 
clarification, the Board emphasizes here that the November 
2005 VA examination report authored by Dr. W.B. is the 
pertinent report for this discussion; the Board is not 
referring to the November 2005 VA psychiatric examination 
report authored by a Dr. A.A.

Dr. W.B's November 2005 conclusion was that "The PTSD is 
less likely than not possibly contributing to his 
hypertension but it is not the etiology of his hypertension; 
there is no evidence in the current medical literature to 
support such a nexus."  The Board understands this statement 
as suggesting that there is some possibility that PTSD is 
aggravating the hypertension, but that the PTSD can be ruled 
out as the cause of hypertension because there is no medical 
literature to support that theory of nexus generally.

The veteran has presented a private medical opinion, dated 
December 2006, which states that "It is more likely than not 
that [the veteran]'s Hypertension is directly related to his 
Chronic Post Traumatic Stress Disorder."  Without commenting 
upon the probative value of this statement and accompanying 
evidence at this time, the Board observes that the private 
psychiatrist included a set of medical articles which appear 
to suggest some degree of medical recognition of the 
possibility that psychiatric pathology may cause or aggravate 
pertinent cardiovascular disease; the private psychiatrist's 
December 2006 letter suggests that the referenced literature 
"emphasizes the association between Hypertension and Post 
Traumatic Stress Disorder."  This conflicts with the 
November 2005 VA examination report's premise that current 
medical literature contains no evidence to support any nexus 
between PTSD and hypertension.

It is not clear whether Dr. W.B., when authoring his November 
2005 report, was aware of the type of medical literature 
presented by the private psychiatrist in December 2006.  The 
November 2005 VA examiner's conclusions could reflect that 
the author was not aware of that type of information, or that 
he was aware of it but was unpersuaded by it in his 
professional opinion.  The Board is not competent to resolve 
the conflicting indications of the medical opinions of 
record, or to determine for itself whether the medical 
literature submitted in December 2006 contradicts the premise 
of the November 2005 VA examination report's conclusion.  In 
light of the conflicting medical opinions under these 
circumstances, the Board believes clarification and further 
development is warranted in this case.

The November 2005 medical opinion is offered in combination 
with the diagnosis that the veteran's hypertension is 
"definitely" related to his diabetes, and that the 
hypertension is "due to insulin decreased sensitivity."  
However, two other VA examination reports of record 
probatively conclude that the veteran's hypertension is not 
related to the features of diabetes pathology; this is 
explained in an August 2005 VA examination report and an 
August 2006 VA examination report.  This is significant 
because it potentially impacts a major premise of the 
November 2005 medical opinion, a premise relied upon to 
analyze the likelihood that the veteran's hypertension may be 
aggravated by PTSD.  The November 2005 VA examination report 
finds that PTSD may be "possibly contributing" to his 
hypertension "but is not the etiology of his hypertension."  
The November 2005 opinion drew this conclusion, at least in 
part, in light of the author's belief that the veteran's 
hypertension was actually more likely etiologically 
attributed to his diabetes.  Since other competent medical 
evidence suggests that not to be the case, the Board believes 
that it is appropriate to obtain clarification and amendment 
of the November 2005 medical opinion to address this 
discrepancy.

Thus, it is not clear that several pieces of important 
information were known to the author of the November 2005 VA 
examination report, which is the only VA examination report 
of record addressing the question of whether there is a link 
between the veteran's PTSD and his hypertension.  The report 
should be amended, or a new examination conducted, to address 
these pertinent facts and evaluate the etiology of the 
veteran's hypertension in light of up to date and clarified 
medical findings.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should determine if the VA 
medical doctor who authored the November 
2005 VA examination report, Dr. W.B., is 
available to review the claims file and 
author an addendum to that report.  (The 
Board emphasizes that it is not seeking 
any amendment to the November 2005 VA 
examination report authored by the 
psychologist Dr. A.A.)  If the same Dr. 
W.B. is available, he should be furnished 
the claims file and asked to review the 
file, and amend and clarify the previous 
report.  The examiner is asked to author a 
new addendum considering the following 
instructions and questions:

a)  Assuming that the veteran's 
hypertension is not related to his 
diabetes pathology, is it at least as 
likely as not (a 50% or higher degree 
of probability) that the veteran's 
hypertension is proximately due to, 
caused by, or aggravated by his PTSD 
pathology?

b)  In answering item (a) above, the 
examiner is asked to provide a 
discussion of the medical rationale 
behind his answer.  Moreover, the 
examiner is asked to address the 
opinion and general medical literature 
submitted by the veteran's private 
psychiatrist in support of the claim in 
December 2006.

c)  Please state whether it is at least 
as likely as not (a 50% or higher 
degree of probability) that the 
veteran's hypertension was manifested 
or otherwise caused during the 
veteran's active duty service.  In 
answering this question, please explain 
the medical rationale for any 
conclusions and discuss any relevant 
service and post-service medical 
records.

2.  If, and only if, the Dr. W.B. who 
authored the November 2005 VA examination 
report is unavailable to provide adequate 
clarification of his previous findings, 
the veteran should be scheduled for a new 
VA examination with a cardiologist to 
ascertain the relationship, if any, 
between the veteran's current hypertension 
and his PTSD.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination.  All indicated tests 
and studies should be performed and all 
clinical and special test findings should 
be reported in detail.  After reviewing 
the claims file and examining the veteran, 
the examiner should offer a response to 
the following:

a)  Assuming that the veteran's 
hypertension is not related to his 
diabetes pathology, is it at least as 
likely as not (a 50% or higher degree 
of probability) that the veteran's 
hypertension is proximately due to, 
caused by, or aggravated by his PTSD 
pathology?

b)  In answering item (a) above, the 
examiner is asked to provide a 
discussion of the medical rationale 
behind his answer.  Moreover, the 
examiner is asked to address the 
opinion and general medical literature 
submitted by the veteran's private 
psychiatrist in support of the claim in 
December 2006.

c)  Please state whether it is at least 
as likely as not (a 50% or higher 
degree of probability) that the 
veteran's hypertension was manifested 
or otherwise caused during the 
veteran's active duty service.  In 
answering this question, please explain 
the medical rationale for any 
conclusions and discuss any relevant 
service and post-service medical 
records.

3.  After completion of the above and any 
other development the RO should deem 
necessary, the RO should review the 
expanded record and determine if service 
connection is warranted in this case.  If 
the claim remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



